IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Philadelphia Gas Works,               :
                  Petitioner          :
                                      :
      v.                              : No. 1404 C.D. 2018
                                      : ARGUED: November 12, 2019
Pennsylvania Public Utility           :
Commission,                           :
                  Respondent          :


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                     FILED: December 9, 2019

      Philadelphia Gas Works (PGW) petitions for review from the October 4, 2018
final order of the Pennsylvania Public Utility Commission (Commission). The
Commission concluded that once liens securing payment of delinquent gas bills are
docketed against real property in the Philadelphia County Court of Common Pleas
(County Court), the Commission no longer has jurisdiction over rate issues related
to those bills. Based on that conclusion, the Commission reasoned that the late fees
of 1.5% per month charged by PGW, although authorized as rates under its
Commission tariff, are no longer applicable to unpaid gas bills once liens are
docketed relating to those bills. As a result, the Commission ordered refunds of
years of late fees on charges that were subject to docketed liens, imposed financial
penalties on PGW for charging those late fees, and ordered PGW to reorganize its
billing system.
       PGW is owned by the City of Philadelphia (City). PGW functions as a public
utility providing natural gas to customers in the City. Pursuant to the Commission’s
applicable regulations and PGW’s tariff approved by the Commission, PGW charges
a late fee of 1.5% per month on all overdue gas bills. PGW charges this late fee
regardless of whether the City has docketed a lien in the County Court in relation to
an unpaid balance. Only if a lien balance is reduced to judgment do late fees stop
accruing on that balance.
       Fern Rock Realty Co., L.P. (Fern Rock), Marchwood Realty Co., L.P.
(Marchwood), and Oak Lane Court Realty Co., L.P. (Oak Lane), along with their
mutual property management company, SBG Management Services, Inc., have
intervened in this appeal.1 Fern Rock, Marchwood, and Oak Lane are owners of real
properties in the City improved with apartment complexes. Their properties receive
gas service from PGW.
       The legal issues raised and briefed in this appeal are identical to those in
Philadelphia Gas Works v. Pennsylvania Public Utility Commission (Pa. Cmwlth.,
No. 1291 C.D. 2018, filed December 9, 2019) (PGW I), and Philadelphia Gas Works
v. Pennsylvania Public Utility Commission (Pa. Cmwlth., No. 1405 C.D. 2018, filed
December 9, 2019) (PGW III). All three cases were argued on the same date. After
thorough review, we reverse the Commission’s order at issue in this appeal, for the
reasons set forth in our legal analysis in PGW I.


                                          __________________________________
                                          ELLEN CEISLER, Judge

       1
         The notice of intervention filed by SBG Management Services, Inc. (SBG) states that
SBG is also the agent for Colonial Garden Realty Co., L.P., Simon Garden Realty Co., L.P.,
Fairmount Manor Realty Co., L.P., Elrea Garden Realty Co., L.P., and Marshall Square Realty
Co., L.P. However, those entities did not participate in this appeal.


                                             2
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Philadelphia Gas Works,            :
                  Petitioner       :
                                   :
      v.                           : No. 1404 C.D. 2018
                                   :
Pennsylvania Public Utility        :
Commission,                        :
                  Respondent       :


                                ORDER


      AND NOW, this 9th day of December, 2019, the order of the Pennsylvania
Public Utility Commission dated October 4, 2018 is REVERSED.




                                   __________________________________
                                   ELLEN CEISLER, Judge